Citation Nr: 1000323	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-20 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD, to include a 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In a September 2007 decision, 
the Board reopened a claim for service connection for 
generalized anxiety disorder and remanded that claim, as well 
as the claim for service connection for PTSD, for further 
development. 


FINDINGS OF FACT

1.  The Veteran participated in combat during active service, 
and a current diagnosis of PTSD has been related a combat 
stressor.

2.  The Veteran has an acquired psychiatric disorder, a mood 
disorder, for which a diagnosis of depressive disorder due to 
medical condition, has been assigned, and competent medical 
evidence relates the depressive disorder to the residuals of 
service-connected prostate carcinoma.


CONCLUSIONS OF LAW

1.  PTSD was incurred due to active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303(a), 
3.304(f) (2009).

2.  The criteria for service connection for an acquired 
psychiatric disorder, currently diagnosed as depressive 
disorder due to medical condition, have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  As 
a general matter, service connection requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2009).

If VA determines that the Veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  Cohen v. Brown, 10 Vet. 
App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
38 C.F.R. § 3.304(f).  The Court has held that receiving 
enemy fire can constitute participation in combat. Sizemore 
v. Principi, 18 Vet. App. 264 (2004).  Evidence submitted to 
support a claim that a Veteran engaged in combat may include 
the Veteran's own statements and an "almost unlimited" 
variety of other types of evidence.  Gaines v. West, 11 Vet. 
App. 353, 359 (1998).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's DD214 and service records reflect that he 
served in Vietnam from December 11, 1969 to February 21, 
1972.  His military occupational specialty was 94B20, cook.  
He was assigned to the Headquarters, Headquarters and Service 
Battery (HHS Btry), 82nd Artillery.

Service treatment records are negative for any diagnosis or 
treatment of an acquired psychiatric disorder, including 
PTSD.  


During a post-service VA examination conducted in August 
1972, the Veteran was diagnosed with anxiety neurosis in an 
immature personality.  VA outpatient treatment records show 
the Veteran was diagnosed with rule-out generalized anxiety 
disorder in August 1998, after he complained of anxiety, 
tremors, and insomnia.  He also reported having received 
incoming mortar fire during his Vietnam service.  

Additional VA outpatient records from November 1999 to May 
2002 show various diagnoses of psychiatric disorders, with 
assignment of diagnoses an adjustment disorder, with anxiety 
and depression; an anxiety disorder, post-death of brother; 
and major depressive disorder (MDD) also provided in 
connection with the death of the Veteran's brother.  Two 
treatment records dated in May 2001 and July 2001 show a 
diagnosis of MDD.  The Veteran reported depression, 
anxiousness, and pain related to his bladder cancer.

The Veteran underwent a VA examination in January 2003, where 
he reported having experienced mortar attacks while serving 
in Vietnam.  The examiner's diagnosis was anxiety disorder, 
not otherwise specified (NOS), with depressive features.  The 
examiner opined that the Veteran did not meet the criteria 
for a diagnosis of PTSD.  

In April 2003, R.M.B., MD, diagnosed the Veteran with PTSD 
and a major mood disorder after the Veteran described his 
Vietnam experience, which included the death of his friend 
"Chico" and a vague description of "having the Vietcong 
down the hill" and helicopters throwing grenades over hi[s] 
battery."  In another April 2003 letter, H.J.M., Ph.D., 
wrote that the Veteran reported military stressors of having 
witnessed the death of his friend "Chico;" his friend 
"Smithy" being left behind after chopper was shot down; and 
experiencing frequent mortar attacks.  H.J.M., Ph.D. opined 
that the Veteran's "[e]ntire emotional disturbance [and] 
stress disorders [...] are related to his military service in 
Vietnam."  No specific diagnoses were rendered.

Beginning in April 20004, VA outpatient psychiatric treatment 
record reflect diagnosis and treatment of a depressive 
disorder due to a medical condition. 

The claim was remanded by the Board in September 2007, for 
additional development, to include a stressor statement, an 
inquiry by the U.S. Army and Joint Services Records Research 
Center (JSSRC), and a VA examination.

In December 2007, the Veteran submitted a personal stressor 
statement in support of his claim.  His stressful incidents 
included: 1) his friend "Smithy" was left behind after his 
chopper was shot down in May 1970; 2) his friend "Chico" 
was killed in action in May 1970; 3) he was injured a gas 
attack in December 1970; and 4) experiencing frequent mortar 
and rocket attacks.  

The Veteran was afforded a VA psychiatric examination in 
December 2007.  His entire claims file was reviewed.  After a 
detailed review and discussion of the Veteran's service and 
clinical history, and a psychiatric examination, the examiner 
opined that the Veteran did not meet sufficient DSM 
diagnostic criteria for a clinical diagnosis of PTSD or a 
generalized anxiety disorder.  Rather, the only diagnosis was 
a mood disorder due to a medical condition.  The examiner 
further explained the Veteran had a general mood disorder 
secondary to a medical condition, mostly the sequelae from 
the surgical (radical cystoprostatectomy) treatment for 
invasive bladder carcinoma and prostatic cancer found to be 
present.

In October 2008, JSRRC indicated that it conducted a search 
of daily journals, morning reports, casualty data documents, 
and operational reports associated with the 3rd Battalion, 
82nd artillery (3rd Bn, 82nd Arty), Headquarters, Headquarters 
and Service Battery (HHS Btry), and the 196th Infantry 
Brigade, the higher headquarters of the 3rd Bn, 82nd Arty, 
covering the period of July 2, 1971 to April 12, 1972.  JSRRC 
indicated that only two soldiers were confirmed to have died 
during the Veteran's attachment to the HHS Btry over this 
period, neither of whom was identified as "Chico."  
However, JSRRC did confirm that an Operational-Report Lessons 
Learned submitted by the 196th Infantry Brigade documented 
five 122mm rockets were expended against the DaNang Airfield 
on January 3, 1972.



Analysis

1.  PTSD

The Veteran asserts that he has PTSD due to stressful events 
in military service.

While it is apparent that JSSRC did not conduct a unit 
history search that covered the Veteran's entire Vietnam 
service period, the Veteran's reported stressor event of 
incoming mortar and rocket attacks was verified.  As 
indicated, the Court has held that receiving enemy fire can 
constitute participation in combat.  Sizemore v. Principi, 18 
Vet. App. 264 (2004).  Accordingly, the Veteran is a "combat 
veteran" and his testimony can establish the occurrence of 
the claimed in-service combat-related stressors.

As such, the remaining question is whether the Veteran has a 
diagnosis of PTSD attributed to a combat-related stressor.  
While the April 2003 opinion of R.M.B., M.D. was partly based 
on the alleged and unverified death of the Veteran's friend 
"Chico," the Board finds that the vague description of 
"having the Vietcong down the hill" and helicopters 
throwing grenades over hi[s] battery" generally falls under 
the broader category of combat.  Therefore, even though the 
Veteran did not specifically report the mortar attacks to 
R.M.B., M.D. during this evaluation, when interpreted in the 
light most favorable to the Veteran, the 2003 diagnosis of 
PTSD was based on "combat-related incidents" during service 
in Vietnam, which are considered corroborated. 

The September 2003 and February 2009 VA examiners, on the 
other hand, have determined that the Veteran does not meet 
sufficient DSM criteria for a PTSD diagnosis.  These 
conflicting private and VA opinions place the evidence in 
equipoise on the question of whether the veteran meets the 
criteria for the diagnosis of PTSD in accordance with DSM-IV.  
Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that the requirements for a diagnosis of PTSD are 
satisfied.


2.  Acquired psychiatric disorder other than PTSD, to include 
a generalized anxiety 
disorder

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that claims for service connection 
for PTSD may encompass claims for service connection for all 
diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009).  In keeping with the Clemons decision, 
the Board has also considered whether service connection may 
be granted for any diagnosed acquired psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

As shown, the Veteran has been variously diagnosed with a 
general mood disorder, adjustment disorder, and major 
depressive disorder.  Thus, the requirement of a current 
disability is met.  

The remaining question then, is whether there is competent 
medical evidence of a nexus between any of these diagnosed 
acquired psychiatric disorders and military service, or a 
service-connected disorder.  The VA outpatient treatment 
records clearly demonstrate that an adjustment disorder was 
attributed to the Veteran's grief over the loss of his 
brother.  Also, the 2001 diagnosis of MDD was attributed to 
the Veteran's nonservice-connected bladder cancer.

However, the February 2009 VA examiner determined that the 
Veteran's general mood disorder, with mixed-depression and 
anxiety, is secondary to his medical condition, specifically 
the sequelae from the surgical (radical cystoprostatectomy) 
treatment for invasive bladder carcinoma and prostatic 
cancer.  The record indicates that due to a bladder 
carcinoma, the Veteran underwent a radical cystoprostatectomy 
with orthotropic pouch in September 2001.  Service connection 
is currently in effect for residuals, prostate carcinoma due 
to Agent Orange exposure.  See RO rating decision, September 
2003.  

The February 2009 VA opinion provides competent evidence 
linking the current mood disorder to the service-connected 
residuals, prostate carcinoma.  This opinion is highly 
persuasive, since the provider discussed the Veteran's 
clinical and history, noted the screening which was positive 
for depression, and documented in detail the Veteran's 
symptoms and the stressors in his life.  In addition, VA 
outpatient treatment records also reflect findings of a 
depressive disorder secondary to a medical condition.  Thus, 
the required nexus element is demonstrated.  38 C.F.R. 
§ 3.310.

For a Veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As 
the Veteran is shown to have an acquired psychiatric disorder 
related to his service-connected residuals of prostate 
carcinoma, the elements of service connection have been met.  
See 38 C.F.R. § 3.310.  Resolving all reasonable doubt in the 
Veteran's favor, his claim for service connection for a mood 
disorder is granted.  See 38 U.S.C.A. § 5107(b); see Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder (mood 
disorder) is granted.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


